DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 3/19/2021 modifies the relative angle of orientation between the units contained within the first and second carbon nanotube assemblies to between 45–135 degrees.  Additionally, the claims have been amended to overcome the indefinite rejection and objection.  Claim 6 has been canceled.  Claims 1, 2, 4, 11, 14, 16, 17, 20, 22–24, 31, 35, 38, 42, 43, 45, 47, and 53 remain pending and are examined below.

Response to Arguments
Applicant’s arguments, see remarks pertaining to the amendment of the claims, filed 3/19/2021, with respect to the rejection(s) of claim(s) 1, 2, 4, 11, 14, 16, 17, 20, 22–24, 31, 35, 38, 42, 43, 45, 47, and 53 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection are made below.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 11, 14, 16, 22–24, 31, 35, 38, 42, 43, 45, 47, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Andrusyszyn (US 2015/0033429 A1) in view of Roberts (US 2011/0291315 A1). 
Andrusyszyn teaches a ballistic-resistant body armor article comprising a series of woven polyamide (e.g., KEVLAR®) fabric layers and one or more sheet layers (i.e., assembly, macrostructure, continuum, etc.) of randomly-oriented carbon nanotube embedded in polymer to form a surface structure of nanotubes.  Andrusyszyn abstract, ¶¶ 45, 91–92, 105, 107, 120.  The randomly-oriented, or interwoven, carbon nanotube sheet layers have a porosity in the range of about 25 to about 85% are aligned in parallel with each other and filled with polymer.  See id. Fig. 1, ¶¶ 11, 63.  The sheet layers of the body armor article are then densified and thermally cured into a final composite form.  Id. ¶¶ 58–62, 83.
The ballistic-resistant body armor article is designed for use against knives and bullets.  See id. ¶¶ 4, 5, 96.  The woven fabric layers are “soft” as they contain no matrix resin.  Id. ¶ 38.  With regard to claim 31, no difference in tensile stresses or breaking elongation in the length and width directions would be present because the nanotube sheets would have the same mechanical properties in each direction due to the random orientation of the nanotubes in the sheets. 
Andrusyszyn fails to teach at least two carbon nanotube assemblies containing a plurality of basic units which are distributed in an oriented mode, wherein the basic units of a first nanotube assembly are oriented in a first direction and the basic units of a second nanotube assembly are oriented in a second direction that is 45–135 degrees relative to the first direction.
Roberts teaches a method for arranging interwoven nanotube elements within nanotube fabric layers and films such that the nanotubes within fabric layer are substantially oriented in a uniform direction for use in armor.  Roberts abstract, ¶ 191.  Multiple layers of the nanotube fabric may be stacked and arranged in at least first and second directions such that the nanotubes are oriented at 45–135 degrees between layers.  See id. ¶ 192, Fig. 18.
It would have been obvious to one of ordinary skill in the art to have modified the interwoven carbon nanotube layers of Andrusyszyn respective to each other to be aligned in first and second directions so that the woven layers work cooperatively to provide ballistic protection.  See Roberts ¶ 191.
The number of fabric layers, how many of each type of fabric layer, the relative orientation of the woven layers, and the order of the fabric layers, required by the instant claims are obvious in light of the prior art as each is a design choice predicated upon the level and type of ballistic protection needed (e.g., knife, gun, etc.).  See Andrusyszyn ¶¶ 4–7.  
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Andrusyszyn and Roberts as applied to claim 1 above, and further in view of Jiang (US 2012/0251764 A1).  Andrusyszyn and Roberts fail to teach the incorporation of graphene into an anti-ballistic fabric.
Jiang teaches a graphene and carbon nanotube composite structure comprising graphene and nanotube films, wherein the graphene film covers pores of the nanotube film.  Jiang abstract.  The graphene film may comprise a plurality of graphene layers.  Id.
It would have been obvious to one of ordinary skill in the art to have incorporated the graphene-covered aligned carbon nanotube films of Jiang in the ballistic-resistant body armor article of Andrusyszyn to maximize the surface area covered by forms of nanometric carbon.  



Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786